Citation Nr: 0030342	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99 - 09 275	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

Entitlement to an effective date prior to August 10, 1998, 
for the grant of an increased rating of 50 percent for post-
traumatic stress disorder.

Entitlement to a rating in excess of 10 percent for a 
gastrointestinal disorder.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to January 
1969, including service in the Republic of Vietnam from May 
1966 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1998 and 
March 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The rating 
decision of July 1998 granted service connection for a 
gastrointestinal disorder, evaluated as 10 percent disabling, 
and the veteran appealed for a higher rating evaluation for 
that disability.  The rating decision of March 1999 denied a 
total disability rating based on unemployability due to 
service-connected disabilities, and increased the rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) from 30 percent to 50 percent disabling, 
effective August 10, 1998.  The veteran appealed those 
determinations, seeking a higher rating evaluation and an 
earlier effective date for the increased PTSD evaluation, and 
a total disability rating based on unemployability due to 
service-connected disabilities.  

During the pendency of these appeals, the appellant and his 
attorney have raised a number of objections, apparently 
applying to all increased and total disability claims 
currently at issue.  These include requests for a thorough 
and contemporaneous examination, adequate reasons and bases, 
and an advisory/ independent medical opinion.  The Board 
notes that, as to all medical issues currently in appellate 
status, the veteran has been afforded thorough and 
contemporaneous examinations.  The Board finds that the 
current reports of private and VA examinations contained in 
the record reflect that the examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered an assessment 
of disability.  For these reasons, the Board finds that the 
medical evidence of record, including the private and VA 
examinations, is adequate for rating purposes and to resolve 
questions of disability evaluation.  

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claims of 
entitlement to increased or total ratings for the 
disabilities at issue; it is not a separately appealable 
issue.  The adequacy of the reasons and bases of the decision 
denying a benefit may be contested only as part of an appeal 
on the merits of the decision rendered on the primary issue.  

"A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1999).  
The issue of entitlement to an independent or advisory 
medical opinion is an ancillary issue to the veteran's 
underlying claims of entitlement to increased or total 
ratings for the disabilities at issue and is not a separately 
appealable issue.

The assertion of inadequacy of a VA examination is not a 
basis for an independent medical opinion.  38 C.F.R. § 3.328 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  

With regard to the contention that an independent medical 
examination is warranted because the doctrine of reasonable 
doubt has not been applied, the Board would point out that  
38 C.F.R. § 3.328 does not include a discussion of the 
doctrine of reasonable doubt as the criteria in determining 
whether an independent medical opinion is warranted.  
38 C.F.R. § 3.328 specifically provides that an advisory 
medical opinion may be obtained when the medical complexity 
or controversy involved warrant such opinion. 

With regard to this contention that an independent medical 
examination is warranted due to the medical complexity of the 
case, neither the veteran nor his 

attorney have alleged in what manner the evidence is of such 
medical complexity or controversy so as to warrant such 
opinion.  Again,  38 C.F.R. § 3.328 provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  In light of the Board's 
finding that the veteran and his attorney have not 
sufficiently alleged how the medical evidence in this case is 
complex or controversial, and the further finding that 
neither is competent to make a "medical" decision whether 
the medical evidence is "complex" or "controversial", an 
independent or advisory medical examination is not warranted. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service-connected PTSD is currently 
manifested by an anxious mood and being ill-at-ease on 
psychiatric interview, without objective clinical findings of 
deficiencies in judgment, thinking, or mood due to symptoms 
such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent 

inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or his own name; more than moderate impairment is 
not shown.   

3.  The claim for an effective date prior to August 10, 1998, 
for the grant of an increased rating of 50 percent for PTSD 
is legally insufficient.  

4.  The veteran's service-connected gastrointestinal disorder 
is currently manifested by complaints of persistent diarrhea, 
dyspepsia, abdominal cramps, irritable bowel syndrome, 
gastroesophageal reflux, and a small hiatal hernia, with good 
development and nutrition; and without clinical findings of 
loss of weight or constitutional symptoms; ova or parasites, 
blood in the stool; evidence of ulceration, stricture, 
hepatomegaly or organomegaly; lung or liver abcess; or of 
severe diarrhea, alternating diarrhea and constipation, or 
constant abdominal distress.  

5.  Service connection is in effect for PTSD, rated as 50 
percent disabling; and for a gastrointestinal disorder with 
diarrhea, gastroesophageal reflux disease, hiatal hernia, 
dyspepsia, and irritable bowel syndrome, rated as 10 percent 
disabling; the combined service-connected disability rating 
is 60 percent from August 1998.  

6.  The veteran has an 11th grade education, and occupational 
experience as a roofer, a house painter, a factory worker, an 
automobile painter, a shipping and receiving clerk, a bowling 
alley mechanic, a bodyguard, a machine operator, a 
rehabilitation counselor, and in landscaping; and he last 
worked in December 1993.  

7.  The service-connected disabilities are not productive of 
impairment sufficient to prevent the average person, or this 
individual veteran, from engaging in substantially gainful 
employment in view of his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 
1991);  38 C.F.R. 3.321(b)(1), Part 4, §§ 4.125-4.130, 
Diagnostic Code 9411 (2000).  

2.  The claim of entitlement to an effective date prior to 
August 10, 1998, for the grant of an increased rating of 50 
percent for PTSD is legally insufficient.  
38 U.S.C.A. § 5110(a) (West 1991) and  
38 C.F.R. § 3.400(b)(2), (o)(2) (2000);  Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995);  Sabonis v. Brown,  6 Vet. 
App. 426 (1994).  

3.  The criteria for a rating in excess of 10 percent for a 
gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1110, 
1155, 5107(a) (West 1991);  38 C.F.R. 3.321(b)(1), Part 4, 
§§ 4.113, 4.114, Diagnostic Code 7319 (2000).  

4.  The veteran does not meet the criteria for a total 
disability rating based on unemployability due to service-
connected disabilities.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
Part 4, §§ 4.15, 4.16, 4.18, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and redefines VA's duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 9, 2000, and must be applied to all pending 
appeals.  

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has declined a personal hearing, and that he 
has undergone comprehensive VA examinations in connection 
with his claims.  On appellate review, the Board sees no 
areas in which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

Entitlement to a Rating in Excess of 50 Percent for PTSD

A rating action of May 1996 granted service connection for 
PTSD, evaluated as 30 percent disabling, and that decision 
became final.  On August 10, 1998, the veteran sought an 
increased rating for that disability.  In support of his 
claim, he submitted a September 1998 letter to his attorney 
from a private psychiatrist.

In that letter, the private psychiatrist cited a history 
recounted by the veteran, including an assertion that he 
served in the Republic of Vietnam during the Tet Offensive, 
and misstatements as to which of the veteran's several 
disabilities are service-connected.  He reviewed the 
veteran's account of his PTSD symptomatology.  On mental 
status examination, the veteran was well-oriented, friendly, 
and cooperative, with goal-directed speech, the ability to 
deal with abstract concepts, a good fund of general 
knowledge, and no impairment of recent or remote memory.  His 
affect was one of moderate anxiety and depression, but he 
exhibited a stable mood throughout the evaluation.  The 
veteran displayed no tangentiality, no suicidal or homicidal 
ideation, and no evidence of a thought disorder.  His 
judgment was good, there was no impairment in his ability to 
manage his financial affairs, he had partial insight into his 
problems, and he was not currently taking any medication for 
his PTSD symptomatology.  He reported that he maintains a 
close relationship with his family, although not with his two 
former wives.  The examiner stated that the veteran's 
depression and sleep disturbances were related in part to his 
back pain, and that his PTSD was at least moderate in degree.  
The diagnoses were: Axis I:  PTSD, moderate to severe, with 
dysthymia, moderately severe secondary to PTSD; and 
alcoholism, in remission; Axis IV:  Current psychosocial 
stressors were PTSD and chronic severe pain; and his Axis V 
Global Assessment of Functioning (GAF) Score was 55, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

A rating decision of March 1999 granted an increased rating 
of 50 percent for PTSD, effective August 10, 1998, the date 
of receipt of the veteran's claim for increase.  The veteran 
appealed, seeking a rating in excess of 50 percent for PTSD 
and an effective date prior to August 10, 1998, for the 
increased rating of 50 percent for PTSD.  

A report of VA psychiatric examination, conducted in July 
1999, cited the veteran's statement that he had not worked 
for the last five years because of bulging discs in his 
lumbar and cervical spines, and noted in detail the veteran's 
report of his PTSD symptomatology.  His past occupational 
experience included employment as a painter, shipping and 
receiving clerk, in lawn care, in factory work, and as a 
bowling machine mechanic.  The veteran was not currently 
receiving treatment, and was not taking any medications.  
Mental status evaluation revealed that the veteran was well-
oriented; that his affect was constricted and his mood was 
anxious; that he presented as rigid and blunt, but answered 
questions cooperatively and appropriately; that he was not 
spontaneous, and volunteered no information, but his speech 
was clear and coherent; that his recall and recent and remote 
memory were intact; that his insight and judgment were 
intact; that he demonstrated organized 
thought processes and average intelligence; and that there 
was no fragmentation, no evidence of delusions or 
hallucinations, no obsessive or ritualistic behavior, no 
abnormal impulse control problems, and no indication of panic 
attacks or reaction.  
The examiner stated that he suspected a personality disorder 
in the veteran that needed evaluation, and that the veteran 
was competent and capable of managing his benefit payments.  
The Axis I diagnoses were PTSD, mild to moderate, prolonged; 
rule out bipolar disorder; substance abuse, in remission by 
veteran's account;  Axis II: Personality disorder, not 
otherwise specified, with indications of passive-aggressive 
and borderline traits, requiring psychological testing; and 
Axis V: GAF Score: 65, indicative of some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

A report of VA psychiatric examination, conducted in December 
1999, cited the veteran's statement that he had not worked 
for the last five years because of spine and neck problems, 
and noted in detail the veteran's report of his PTSD 
symptomatology, including dreams of Vietnam, sleep 
disturbances, fear of loud noises, and lack of trust.  His 
past occupational experience included employment as a 
painter, as a shipping and receiving clerk, in lawn care, in 
factory work, as a bowling machine mechanic, and in other 
mechanic work.  The veteran was not currently receiving 
treatment, and was not taking any medications, but was 
followed at a VA medical facility for his gastrointestinal 
disability.  

Mental status evaluation revealed that the veteran was 
appropriately dressed and groomed, with good hygiene, and was 
well-oriented and cooperative, with an appropriate affect and 
mood.  He interacted freely, maintained an appropriate and 
friendly demeanor, and was clear and coherent, with no 
indication of organicity.  He denied any abnormal impulses, 
denied suicidal or homicidal ideation, and denied any 
delusions or hallucinations, and there was no indication of 
any obsessive or ritualistic behavior or of any abnormal 
impulse control.  His thought processes were organized, his 
recall and memory were adequate, his intelligence was 
average, judgment and insight were intact, and he had no 
difficulty with concentration or 
attention.  The examiner stated that the veteran's mood 
remained anxious and he seemed ill-at-ease, despite his 
earlier statement that the veteran's affect and mood were 
appropriate.  The Axis I diagnoses were PTSD, mild to 
moderate; mood disorder, rule out bipolar disorder, uncertain 
stability; and substance abuse, currently in remission by 
veteran's account;  Axis II: Personality disorder, not 
otherwise specified, with indication of passive-aggressive 
and borderline personality traits, requiring psychological 
evaluation; and Axis V: GAF Score: 65, indicative of some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

An August 1996 decision by an Administrative Law Judge, 
Social Security Administration (SSA), determined that the 
veteran was "disabled" and entitled to receive Supplemental 
Security Income benefits, commencing November 10, 1994, due 
to his nonservice-connected degenerative changes of the 
lumbar spine with bulging discs at L3-L4, L4-L5, and L5-S1, 
and his service-connected PTSD.  The decision cited the 
veteran's testimony that he was unable to work due to low 
back pain, pain and numbness in the arms and legs, and 
service-connected PTSD.  The Administrative Law Judge relied 
upon medical evidence showing chronic low back pain, X-ray 
evidence of osteopenia of the lumbosacral spine with spurs at 
L4-L5, a myelogram showing facet hypertrophy at L2-L3, a 
posterior bulging disc, facet hypertrophy, and central canal 
stenosis at L3-L4; diffuse disc bulging, facet hypertrophy, 
and canal stenosis at L4-L5; and diffuse disc bulging and 
facet changes at L5-S1; muscle spasm of the cervical and 
lumbar paraspinal muscles, unresponsive to muscle relaxants 
and a back support; and significant pain behaviors; as well 
as OHA Psychiatric Review Technique Form showing an anxiety-
related disorder in the veteran, diagnosed as PTSD, with 
moderate restrictions upon activities of daily living; social 
functioning, concentration and persistence, no evidence of 
deterioration, and no evidence of symptoms resulting in 
complete inability to function outside the home.  



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting occupational and 
impairment under  38 C.F.R. Part 4,§ 4.125-4.130 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4,§ 4.7 (2000).  Where 
entitlement to service connection has already been 
established, and an increase in the disability rating is the 
issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).  

Title 38 C.F.R. § 4.126 (a) provides that when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  (b) When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment. 

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the provisions of  38 C.F.R. 
Part 4, §§ 4.125-4.130, Diagnostic Code 9411 (2000).  VA's 
Schedule for Rating Disabilities provide that occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2000).

The evidence in this case fails to show that the veteran's 
service-connected PTSD is currently productive of 
deficiencies in judgment, thinking, or mood due to symptoms 
such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  In addition, the medical evidence of record 
does not establish total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
his own name, such as to warrant assignment of a 100 percent 
evaluation.

Further, the veteran is shown to maintain a close 
relationship with his family, and had no difficulty in 
establishing a rapport with the private psychiatrist who 
provided the September 1998 evaluation, who described the 
veteran as friendly and cooperative, with an affect of 
moderate anxiety and depression, but a stable mood, or the VA 
psychiatrist who examined the veteran in December 1999, when 
it was noted that the veteran was well-oriented and 
cooperative, with an appropriate affect and mood; and that he 
interacted freely, and maintained an appropriate and friendly 
demeanor.  While the examiner stated that the veteran's mood 
remained anxious and he seemed ill-at-ease, such findings do 
not indicate that an rating in excess of 50 percent is 
warranted for the veteran's service-connected PTSD.  

In addition, while the private psychiatrist characterized the 
veteran's PTSD with dysthymia as moderate to severe, the VA 
psychiatric examiner in July and December 1999 found it to be 
no more than moderate, as evidenced by GAF scores of 65, 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  That estimate is substantiated 
by the SSA's OHA Psychiatric Review Technique Form showing an 
anxiety-related disorder in the veteran, diagnosed as PTSD, 
with moderate restrictions upon activities of daily living; 
social functioning, concentration and persistence, no 
evidence of deterioration, and no evidence of symptoms 
resulting in complete inability to function outside the home.  
While the veteran's PTSD was one of the disabilities 
considered by the Administrative Law Judge, SSA, in 
determining that the veteran was "disabled" and entitled to 
receive Supplemental Security Income benefits, it was not 
shown that his PTSD alone would have rendered the veteran 
disabled for SSA purposes.  

Based upon the foregoing, the Board finds that a rating in 
excess of 50 percent for PTSD is not warranted.  

An Effective Date Prior to August 10, 1998, for the Grant of 
an Increased Rating of 50 Percent for PTSD

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991) 
and  38 C.F.R. § 3.400 (2000), the effective date of an 
evaluation and award of VA disability compensation benefits 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later, except as otherwise provided.  38 U.S.C.A. § 5110(a) 
(West 1991);  38 C.F.R. § 3.400 (2000).  However, 38 C.F.R. 
§ 3.400(o)(2) (2000) provides that the effective date of an 
increased evaluation and award of VA disability compensation 
benefits will be the earliest date as to which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim  is received within one year from such 
date, otherwise the date of receipt of the claim.  See Hanson 
v. Brown, 9 Vet. App. 29 (1996) (date of claim is date of 
receipt of claim by VA, including any arm or branch thereof).

In the instant appeal, a rating decision of May 1996 granted 
service connection for PTSD, rated as 30 percent disabling, 
effective December 28, 1994.  The veteran did not appeal that 
decision, and it became final in all respects after one year.  
On August 10, 1998, the veteran's claim for a rating in 
excess of 30 percent for PTSD was received at the RO.  The 
Board's review shows that no medical evidence disclosing 
increased PTSD symptomatology was received between the May 
1996 rating decision and the date that the veteran filed a 
claim for a rating in excess of 30 percent for PTSD on August 
10, 1998.  The first medical evidence demonstrating an 
increase in psychiatric disability due to service-connected 
PTSD was the September 1998 report of private psychiatric 
evaluation of the veteran, and his rating was increased to 50 
percent based upon that report, with an effective date based 
upon the date of receipt of the claim for an increased 
rating.  

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  The effective date of 
an increase in VA disability compensation benefits based upon 
a claim for increase, as in the instant appeal, is controlled 
solely by the above-cited law and regulations.  As it is 
neither contended nor established that a claim of entitlement 
to an increased rating for PTSD was filed prior to that 
received at the RO on August 10, 1998, the Board finds that 
the veteran's claim for an effective date prior to August 10, 
1998, for the grant of an increased rating of 50 percent for 
PTSD is legally insufficient.  Sabonis, id.

Accordingly, the veteran's claim for an effective date prior 
to August 10, 1998, for the grant of the increased rating of 
50 percent for PTSD is lacks legal merit and must be denied 
on that basis.  

Entitlement to a Rating in Excess of 10 Percent for a 
Gastrointestinal Disorder

A rating decision of July 1998 granted service connection for 
a gastrointestinal disorder, evaluated as 10 percent 
disabling, based upon the veteran's history of amebiasis 
during active service.  That rating evaluation was based upon 
a report of VA examination, conducted in December 1997, which 
showed that the last evidence of blood in his tool was in 
1994; that he had not had a colonoscopy, a lower 
gastrointestinal X-ray examination, or any diagnostic tests 
for the past 25 years, while an upper gastrointestinal series 
in November 1997 revealed evidence of a small hiatal hernia.  
The veteran stated that he occasionally had nausea, but did 
not vomit; that he last experienced bloody mucus in 1968; 
that his weight had been stable at 240 pounds; and that he 
had episodes of diarrhea with blood three or four times per 
day, and lower abdominal cramping pain, associated with 
diarrhea, seven or eight times per year, relieved with 
Mylanta.  He further reported that he had not seen a doctor 
for his gastrointestinal complaints for the past 20 years.  
Examination disclosed that the veteran did not appear 
malnourished, and an upper gastrointestinal X-ray series 
revealed that esophageal motility was normal, no ulcers were 
present in the stomach or duodenum, no reflux was noted, and 
a small hiatal hernia was present.  

The veteran appealed the initial rating assigned for that 
disability, asserting that he experiences intestinal 
cramping, bloody stools, and frequent bouts of diarrhea.  

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for a gastrointestinal disorder.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 

medical evidence of record as it pertains to the disability 
at issue from the date of the initial rating evaluation.  
Fenderson, id.

A report of VA gastrointestinal examination, conducted in 
September 1998, cited the veteran's complaints of 
intermittent lower abdominal pain and diluted bowel movements 
and diarrhea lasting from 2 to 3 days to 2 to 3 weeks, with 
no current history of nausea, vomiting, melena, hematochezia, 
or diarrhea.  He reported that his appetite was fair, and 
that he had no weight loss.  On examination, the veteran's 
mouth and throat were moist, his abdomen was soft, with 
positive bowel sounds, and there were no abdominal masses, 
tenderness, or hepatomegaly.  Stools were negative for occult 
blood, a barium enema done in September 1998 showed no 
abnormalities in the colon, and a combined blood count 
revealed a WBC of 7.2, hemoglobin of 14.7, hematocrit of 43, 
and platelets of 285, all of which were within normal limits.  
Laboratory tests of a stool sample disclosed no ova or 
parasites.  The diagnoses included history of dysentery, and 
the veteran was asked to request a stool examination when he 
next experienced a flare-up of diarrhea.   

A report of VA gastrointestinal examination, conducted in 
August 1999, cited the veteran's statement that his weight 
had been stable; that he had experienced no nausea or 
vomiting, that he has no fistula; that he experiences 
abdominal pain in the epigastrium prior to having diarrhea; 
and that he has constipation every few weeks.  Examination 
revealed that the veteran was not malnourished; that there 
was no evidence of anemia; that he was not receiving 
treatment for his abdominal complaints; and that diagnostic 
tests had been negative.  The diagnosis was history of 
dysentery, treated in Vietnam in May 1968.  

In October 1999, the veteran asked that gastrointestinal 
reflux disease and irritable bowel be added to his 
gastrointestinal disability.  

A report of VA general medical examination, conducted in 
December 1999, disclosed that the veteran complained of 
persistent diarrhea and gastroesophageal reflux ; that review 
of the claims folder revealed that he had not had a 
colonoscopy; 
that a barium enema done in September 1998 showed no 
abnormalities in the colon; that a stool examination for ova 
and parasites was negative; and that he was not taking any 
medication.  On examination, he was well developed, with an 
obese abdomen, normal bowel sounds, and no evidence of 
hernia, hepatomegaly or organomegaly.  Previous upper and 
lower gastrointestinal studies were noted, and a November 
1999 upper gastrointestinal series showed gastroesophageal 
reflux disease, with no evidence of ulceration or stricture, 
and a small hiatal hernia.  Laboratory tests revealed that 
blood chemistry and urinalysis were normal.  The diagnosis 
was chronic diarrhea, small hiatal hernia, gastroesophageal 
reflux disease; and history of amebic dysentery.  

A report of VA gastrointestinal examination, conducted in 
December 1999, cited the examiner's review of the claims 
folder and noted the veteran's complaints of dyspepsia, 
abdominal cramps, and heartburn.  Examination disclosed that 
the veteran had no loss of weight or constitutional symptoms, 
that the abdomen was benign, that stool was brown and 
negative for occult blood, and that a barium enema of 
September 1998 was normal, while an upper gastrointestinal 
series in November 1999 was also normal.  The diagnoses 
included chronic diarrhea, gastroesophageal reflux disease, 
small hiatal hernia, dyspepsia, irritable bowel syndrome, and 
hemorrhoids. 

A rating decision of March 2000 changed the rating of the 
veteran's service-connected gastrointestinal disorder to 
include diarrhea, gastroesophageal reflux disease, hiatal 
hernia, dyspepsia, and irritable bowel syndrome, and 
continued the 10 percent evaluation for that disability.  

The August 1996 decision by an Administrative Law Judge, 
Social Security Administration (SSA), which determined that 
the veteran was "disabled" and entitled to receive 
Supplemental Security Income benefits made no mention of a 
gastrointestinal disorder in the veteran.  


II.  Analysis

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for a gastrointestinal disorder.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disability 
at issue from the date of the initial rating evaluation.  
Fenderson, id.

VA's Schedule for Rating Disabilities provides that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in  38 C.F.R. Part 4, § 4.14.  
38 C.F.R. 
Part 4, § 4.113 (2000).  Further, the Schedule for Rating 
Disabilities of the digestive system provides that ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342,  
and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. Part 4, § 4.114 (2000).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight  tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records. The use of the term 
"inability to gain weight"' indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. Part 4, § 4.112 (2000).

Amebiasis will be rated as 10 percent disabling where there 
are mild gastrointestinal disturbances, lower abdominal 
cramps, nausea, gaseous distention, chronic constipation 
interrupted by diarrhea; and as noncompensably disabling when 
asymptomatic.  Note: Amebiasis with or without liver abscess 
is parallel in symptomatology with ulcerative colitis and 
should be rated on the scale provided for the latter.  
Similarly, lung abscess due to amebiasis will be rated under 
the respiratory system schedule, Diagnostic Code 6809.  
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7321 (2000).  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) will be rated as 30 percent disabling when severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress; as 10 percent disabling 
when moderate, with frequent episodes of bowel disturbance 
with abdominal distress; and as noncompensably disabling when 
mild with disturbances of bowel function with occasional 
episodes of abdominal distress.  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7319 (1999).  The veteran's gastrointestinal 
disability is currently rated by analogy to irritable colon 
syndrome, and the Board finds that rating under that 
diagnostic code is most reflective of the veteran's current 
symptomatology.  

In the instant appeal, the rating decision of July 1998 
assigned a 10 percent rating for the veteran's service 
connected gastrointestinal disorder based upon the veteran's 
history of amebiasis during active service, and findings on 
VA examination in December 1997.  That examination report 
disclosed that, while the veteran claimed episodes of 
diarrhea with blood three or four times per day, and lower 
abdominal cramping pain, associated with diarrhea, seven or 
eight times per year, the last evidence of blood in the 
veteran's stool was in 1994; that he had not had a 
colonoscopy, a lower gastrointestinal X-ray examination, or 
any diagnostic tests for the past 25 years, that he 
occasionally had nausea, but did not vomit; that he last 
experienced bloody mucus in 1968; that his weight had been 
stable at 240 pounds; that the veteran did not appear 
malnourished; and that an upper gastrointestinal X-ray series 
revealed that esophageal motility was normal, no ulcers were 
present in the stomach or duodenum, and no reflux was noted.  
There was no evidence of lung or liver abscess.  The veteran 
was assigned a 10 percent rating for that disability by 
analogy to irritable colon syndrome under Diagnostic Code 
7319, based upon moderate symptoms, with frequent episodes of 
bowel disturbance with abdominal distress.  The Board finds 
that such evaluation was appropriate based upon the evidence 
then of record.  

Subsequently, a September 1998 VA gastrointestinal 
examination cited the veteran's complaints of intermittent 
lower abdominal pain and diluted bowel movements and diarrhea 
lasting from 2 to 3 days to 2 to 3 weeks, with a fair 
appetite, no weight loss, and no current history of nausea, 
vomiting, melena, hematochezia, or diarrhea.  On examination, 
the veteran's abdomen was soft, with positive bowel sounds; 
there were no abdominal masses, tenderness, or hepatomegaly; 
stools were negative for occult blood; a barium enema showed 
no abnormalities in the colon; a combined blood count was 
normal and without anemia; laboratory tests of a stool sample 
disclosed no ova or parasites; and dysentery was shown only 
by history.  The veteran's 10 percent rating for that 
disability was continued, and the Board finds that such 
evaluation was appropriate based upon the evidence then of 
record.  

The August 1999 VA report of gastrointestinal examination 
cited the veteran's statement that his weight had been 
stable; that he had experienced no nausea or vomiting, that 
he has no fistula; that he experiences abdominal pain in the 
epigastrium prior to having diarrhea; and that he has 
constipation every few weeks.  Examination revealed that the 
veteran was not malnourished; that there was no evidence of 
anemia; that he was not receiving treatment for his abdominal 
complaints; and that diagnostic tests had been negative.  
Again, the veteran's dysentery was shown only by history.  
The 10 percent evaluation for his gastrointestinal disorder 
was continued, and the Board finds that such evaluation was 
appropriate based upon the evidence then of record.  

The December 1999 report of VA general medical examination 
disclosed that the veteran complained of persistent diarrhea 
and gastroesophageal reflux; that a September 1998 barium 
enema showed no abnormalities in the colon; that a stool 
examination for ova and parasites was negative; that a 
November 1999 upper gastrointestinal series showed 
gastroesophageal reflux disease, with no evidence of 
ulceration or stricture, and a small hiatal hernia; that he 
was not taking any medication; that blood chemistry and 
urinalysis were normal; and that he was well developed, with 
an obese abdomen, normal bowel sounds, and no evidence of 
hernia, hepatomegaly or organomegaly.  The diagnosis was 
chronic diarrhea, small hiatal hernia, gastroesophageal 
reflux disease; and history of amebic dysentery.  

In addition, the report of VA gastrointestinal examination in 
December 1999 cited the veteran's complaints of dyspepsia, 
abdominal cramps, and heartburn, while examination disclosed 
that the veteran had no loss of weight or constitutional 
symptoms; that the abdomen was benign; that stool was brown 
and negative for occult blood; that a barium enema of 
September 1998 was normal, and that an upper gastrointestinal 
series in November 1999 was also normal.  The veteran has 
never been shown to have lung or liver abscess.  The 
diagnoses included chronic diarrhea, gastroesophageal reflux 
disease, small hiatal hernia, dyspepsia, irritable bowel 
syndrome, and hemorrhoids. 

A rating decision of March 2000 changed the rating of the 
veteran's service-connected gastrointestinal disorder to 
include diarrhea, gastroesophageal reflux disease, hiatal 
hernia, dyspepsia, and irritable bowel syndrome, and 
continued the 10 percent evaluation for that disability.  The 
Board finds that such action was consistent with the 
provisions of  38 C.F.R. Part 4, § 4.113 (2000), cited above, 
and that the continued 10 percent evaluation was appropriate 
based upon the evidence then of record.  

Based upon the evidence in this appeal, the Board finds that 
the currently assigned 10 percent rating for the veteran's 
service-connected gastrointestinal disorder with diarrhea, 
gastroesophageal reflux disease, hiatal hernia, dyspepsia, 
and irritable bowel syndrome is correct, and that a rating in 
excess of 10 percent for that disorder is not warranted.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims for 
increase, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A Total Disability Rating Based on Unemployability Due to 
Service-Connected Disabilities

In August 1998, the veteran claimed entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities, and that claim was denied by rating 
decision of March 1999 and appealed.  The record shows that 
VA's duty to assist the veteran in developing facts pertinent 
to that claim has been met. 

In his VA form 21-8940, submitted in August 1998, the veteran 
stated that he last worked on a full-time basis in December 
1993, when he became disabled; that he has an 11th grade 
education; that he has occupational experience as a machine 
operator, a rehabilitation counselor, and in landscaping; and 
that he is unable to obtain and maintain employment because 
of frequent bouts of diarrhea.  Other evidence in the record 
shows that the veteran has occupational experience as a 
roofer, a house painter, a factory worker, an automobile 
painter, a shipping and receiving clerk, a bowling alley 
mechanic, and a bodyguard.  

The record further shows that in the veteran's claim for VA 
nonservice-connected pension benefits, received in December 
1994, he stated that he was unable to work due to his neck 
and back condition, both of which are nonservice-connected 
disabilities; that on private psychiatric examination in 
September 1998, he stated that he stopped working in 1993 
because of his back; and that in his claim for SSA benefits, 
he asserted that he was unable to engage in any type of 
substantial and gainful work activity due to a back 
impairment.  In his claim for a total disability rating based 
on unemployability due to service-connected disabilities, 
received in August 1998, the veteran cited only impairment 
stemming from his gastrointestinal disorder, with no 
reference to his service-connected PTSD.  The award of SSA 
benefits was based upon the veteran's primary disability, the 
nonservice-connected lumbar spine disability, and there is no 
evidence that the veteran's PTSD, characterized as moderate, 
would alone have warranted SSA benefits.  



A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15 
(2000).  A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases, except where specifically 
prescribed by the VA's Schedule for Rating Disabilities.  

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. Part 4, § 4.16 are met.  
See  38 C.F.R. §§ 3.340, 4.15.  However, if the total rating 
is based on a disability, or combination of disabilities, for 
which the Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  See  38 U.S.C.A. § 1155;  
38 C.F.R. § 3.341 (2000).  Furthermore, entitlement to 
individual unemployability for compensation must be 
established solely on the basis of impairment arising from 
service-connected disabilities.  See 38 C.F.R. § 3.341(a) 
(2000);  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, Part 4, 
4.16(a) (2000).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2000).

In this case, service connection is in effect for PTSD, rated 
as 50 percent disabling; and for a gastrointestinal disorder 
with diarrhea, gastroesophageal reflux disease, hiatal 
hernia, dyspepsia, and irritable bowel syndrome, rated as 10 
percent disabling.  The combined rating is 60 percent from 
August 10, 1998.  

Therefore, it is clear that the veteran does not meet the 
schedular requirements necessary for the assignment of a 
total rating under  38 C.F.R. § 4.16(a).  See  38 C.F.R. Part 
4, § 4.25 (2000).  Since he does not satisfy the percentage 
requirements of  38 C.F.R. Part 4, § 4.16(a), any entitlement 
to the benefit must be established under  38 C.F.R. Part 4, § 
4.16(b).  The issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage.").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total disability rating based on 
unemployability due to service-connected disabilities, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Based upon the record in this appeal, and for the reasons and 
bases stated, the Board finds that the veteran's service-
connected disabilities are not productive of impairment 
sufficient to prevent the average person, or this individual 
veteran, from engaging in substantially gainful employment in 
view of his education and occupational experience.  
Accordingly, the claim for a total disability rating based on 
unemployability due to service-connected disabilities is 
denied.  




ORDER

A rating in excess of 50 percent for PTSD is denied.

An effective date prior to August 10, 1998, for the grant of 
an increased rating of 50 percent for PTSD is denied.

A rating in excess of 10 percent for gastrointestinal 
disorder with diarrhea, gastroesophageal reflux disease, 
hiatal hernia, dyspepsia, and irritable bowel syndrome is 
denied.

A total disability rating based on unemployability due to 
service-connected disabilities is denied.  



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 18 -


- 1 -


